NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



NICHOLAS DEVON McBRIDE,            )
                                   )
       Appellant,                  )
                                   )
v.                                 )                 Case No. 2D17-2628
                                   )
STATE OF FLORIDA,                  )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed March 7, 2018.

Appeal from the Circuit Court for Polk
County; James A. Yancey, Judge.

Howard L. Dimmig, II, Public Defender,
and Judith Ellis, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

             Nicholas McBride seeks review of an order revoking his probation in two

separate cases and the corresponding sentences. We affirm in all respects. We note

that the revocation order erroneously states that the sentence in count four in case

2013-CF-3593 is consecutive, as opposed to concurrent, to the sentence in count two in

that case. However, this scrivener's error has not been preserved for review, and it
appears that McBride will not be prejudiced by this error as the actual written sentence

is correct.

              Affirmed.



NORTHCUTT, SILBERMAN, and MORRIS, JJ., Concur.




                                          -2-